Citation Nr: 1134609	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  05-36 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2005 rating decision in which the RO denied service connection for a right inguinal hernia.  In March 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2005.

In January 2007, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  Unfortunately, a transcript of that hearing is not of record.  The Veteran was informed that a transcript of his Board hearing was unavailable, and given the opportunity for another hearing; however, in a November 2009 response, he expressed his desire for the Board to proceed with adjudication of his case.

In January 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development.  After completing the requested action, the RO continued to deny the claim (as reflected in a February 2011 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim have been accomplished.  

2.  The Veteran has credibly asserted in-service injury in the area of his current right inguinal hernia, and competent medical opinion on the question of whether the current right indirect inguinal hernia is etiologically related to his period of service indicates that such a relationship is as likely as not.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a right inguinal hernia are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for service connection for a right inguinal hernia, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  [Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).]  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that, in adjudicating a claim for VA benefits, VA is responsible for determining whether service connection is warranted for a disability.  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for a right inguinal hernia are met.

The Veteran asserts that his disability manifested by right inguinal hernia and residuals thereof is the result of disease or injury incurred or aggravated in service.   Specifically, he contends that that he sustained an injury causing the right inguinal hernia when he was thrown into equipment after a blast that occurred behind him during a firefight in 1968 during his service in the military.  

Service treatment records reflect no complaints of, treatment for or diagnosis of a right inguinal hernia.  The Board notes, however, that the absence of in-service evidence of a right inguinal hernia is not fatal to the claim.  Post-service evidence of a right inguinal hernia and evidence establishing that the hernia was incurred in service may serve as a basis for a grant of service connection.  See 3.303 (d).

In this case, the service treatment records do reflect that the Veteran was injured while on a river patrol in Vietnam in June 1968.  Due to incoming mortars, the Veteran received shrapnel wounds to his back.  Thus, the Board accepts the Veteran's assertion of in-service injury as credible and consistent with his established service.  See 38 U.S.C.A. § 1154.  

In February 1970, the Veteran underwent a right inguinal hernioplasty at a VA hospital.  It was noted that the right inguinal hernia was asymptomatic and was found during a physical examination for admission to the Police Academy.

On VA examination in November 2004, the Veteran reported that he was wounded by heavy artillery fire in 1968 while in the military.  He said that the blast occurred behind him, and that he was thrown into equipment sustaining shrapnel wounds to his back.  The Veteran also believed at that time, he sustained an injury to the front of his body causing the right inguinal hernia.  The examiner diagnosed status post right inguinal hernia and repair.

Pursuant to the Board's remand, the Veteran was afforded another VA examination in July 2010.  The examiner noted the Veteran was initially diagnosed with right inguinal hernia in February 1970 upon VA examination in Phoenix, Arizona in connection with his application for the police academy.  Up to that point, the hernia had been asymptomatic.  He underwent surgery for repair of the right inguinal hernia and there were no reported complications.  The Veteran complained of some residual numbness at the surgical site.  He also felt some discomfort in the testicle, most noticeable in the morning.  The examiner also noted the in-service injury.

On objective examination, the diagnosis was right indirect inguinal hernia with recurrence.  The examiner explained that inguinal hernias were structural defects that are present at birth but do not always present at birth; noticeable, physical symptoms of pain or bulging of tissue may not present until later in life.  The examiner noted that the blast from behind that forced the Veteran into the wheel of his boat (in-service injury) could have weakened his abdominal musculature and increased his intra-abdominal pressure, and placed the Veteran at increased risk for a hernia.  The examiner commented that any maneuver that increases the intra-abdominal pressure, such as lifting, coughing or even straining during urination or defecation, can cause or exacerbate herniation, especially if there is predisposition due to a structural defect present.  

The examiner noted that there was no mention by the Veteran or the examining physician of a hernia on the final service separation physical examination; however, the examiner did state it was possible that small, asymptomatic hernias could be missed by both the patient and the physician.  The examiner also stated it was possible that the Veteran developed the hernia sometime much later, after his active service from lifting, coughing, straining or any maneuver that increased intra-abdominal pressure.  Thus, the examiner concluded that she could not offer an opinion as to etiology without resorting to mere speculation.

As noted, in this case, the service treatment records reflect that the Veteran sustained injury while on a river patrol in Vietnam in June 1968, and he has credibly asserted that he sustained injury in the area of the current right inguinal hernia.  Moreover, the July 2010 VA examiner acknowledged that the Veteran's in-service injury could have weakened his abdominal musculature and increased his intra-abdominal pressure, and placed the Veteran at increased risk for a hernia-although she also noted that it was possible that the Veteran developed the hernia sometime much later, after his active service from lifting, coughing, straining or any maneuver that increased intra-abdominal pressure.  Thus, notwithstanding the VA examiner's ultimate conclusion, her actual comments suggest that there is as likely as not a medical relationship between the Veteran's in-service injury, and his current right inguinal hernia.

Given the totality of the evidence, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor (see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 53-56), the Board finds that service connection for a right inguinal hernia is warranted..









ORDER

Service connection for a right inguinal hernia is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


